Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2022 has been entered. 

Specification
In view of the amendment filed on 1/21/2022 amending several claims to remove the objected to language the objections made against the specification in the office action of 11/1/2021 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 1/21/2022 amending several claims to clarify the language the 112 rejections made against the claims in the office action of 11/1/2021 have been withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite that a surface of the first extension that is opposite the planar substrate across a thickness of the first extension is devoid of a ferromagnetic layer, however the original disclosure (specification, claims and drawings) does not provide support for the claimed subject matter. Applicant has pointed to Figs. 4C to show that the underside of raised portion 44 is devoid of a ferromagnetic layer, however there is nothing within the original disclosure which recites that the underside of raised portion 44, i.e. a surface of the first extension that is opposite the planar substrate across a thickness of the first extension, is devoid of a ferromagnetic layer. The specification recites coating the surgical tip with a ferromagnetic material (e.g. para. [0047]-[0048]), it does not provide specifics regarding the ferromagnetic coating on the raised portion only that the raised portion  contains a ferromagnetic coating (e.g. para. [0048]), there is no recitation that only a top surface of the raised portion is coated with the ferromagnetic material, therefore the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 has been amended to recite that a surface of the planar strip opposite the portion across a thickness of the planar strip remains non-plated, however the original disclosure does not provide support for the claimed subject matter. Applicant has pointed to Figs. 4C to show that the underside of raised portion 44 is devoid of a ferromagnetic layer, however there is nothing within the original disclosure which recites that the underside of raised portion 44 or a surface of the planar strip opposite the portion across a thickness of the planar strip remains non-plated. The Claim 17 has been amended to recite that a surface of the first extension that is opposite the planar substrate along a direction opposite the first direction is devoid of a ferromagnetic layer, however the original disclosure does not provide support for the claimed subject matter. Applicant has pointed to Figs. 4C to show that the underside of raised portion 44 is devoid of a ferromagnetic layer, however there is nothing within the original disclosure which recites that the underside of raised portion 44, i.e. a surface of the first extension that is opposite the planar substrate along a direction opposite the first direction, is devoid of a ferromagnetic layer. The specification recites coating the surgical tip with a ferromagnetic material (e.g. para. [0047]-[0048]), it does not provide specifics regarding the ferromagnetic coating on the raised portion only that the raised portion  contains a ferromagnetic coating (e.g. para. [0048]), there is no recitation that only a top surface of the raised portion is coated with the ferromagnetic material, therefore the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-11, 13-16 and 18-21 are directly or indirectly depend from claims 1, 12 or 17 and are also rejected to for the reasons stated above regarding claims 1, 12 and 17. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 5,7 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.. Claims 5 and 12 recite “respective sections of the first extension and the second extensions remain non-plated”, it is unclear which “respective sections” applicant is referring to, is applicant attempting to claim a particular section of the first extension and second extension or reference back to particular sections of the first extension and second extension? Does applicant mean that sections of the first extension and the second extension remain non-plated? It is unclear what applicant is attempting to claim by stating “respective sections” and not just  --sections--, clarification is required. ends of the first extension and the second extension remain non-plated such that the ends are devoid of a ferromagnetic layer” it is unclear exactly what “ends” applicant is referring to and whether the recited “ends” include the proximal end previously recites in claims 1 and 4, clarification is required. Claim 5 recites “subsequent to plating the raised portion” does applicant mean –subsequent to plating the first extension-- or subsequent to coating the raised portion-- clarification is required.  Claim 7 recites “subsequent to plating the raised portion” does applicant mean –subsequent to plating the first extension-- or subsequent to coating the raised portion-- clarification is required. Claim 12 recites “bending the planar strip between the first extension and the second extension such that the first extension is out of plane with the second extension; and plating a portion of the planar substrate with a ferromagnetic layer, wherein the portion extends away from where the planar strip is bent in a third direction that is opposite the first direction”, which is confusing on exactly how the planar strip is being bent since it recites “bending such that the first extension is out of plane with the second extension” and then recites “bent in a third direction that is opposite the first direction” and what portion of the planar substrate is being plated, clarification is required. For the purposes of examination the interpretation of the bending within claims 12-16 has been illustrated below. Claims 13-16 directly or indirectly depend from claim 12 and are also rejected to for the reasons stated above regarding claim 12. 


    PNG
    media_image1.png
    489
    818
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0268211 to Manwaring et al. (Manwaring) in view of US Patent No. 5,855,061 to Malis et al. (Malis) (both previously cited). 
In reference to at least claim 12
Manwaring teaches an inductively heated multi-mode bipolar surgical tip which discloses a method for manufacturing a surgical dissection tip (e.g. abstract), comprising: forming using a substrate material a planar strip having a first extension and a second extension (e.g. surgical tips 210a-g having planar strip(s), Figs. 7A-7G, 20A-B, conductor may be shaped such that it has an oval, triangular or rectangular cross-section, para. [0133]), the planar strip extends from the first extension to the second extension along a first direction (e.g. surgical tips 210a-g having planar strip(s) that extend from a first end to a second end, Figs. 7A-7G, 20A-B, conductor may be shaped such that it has an  (e.g. no ferromagnetic layer on the sections of the parallel strips containing the first and second extensions, Fig. 7A-7G, 20A-20B). Manwaring fails to explicitly disclose removing a portion of a sheet of the substrate material to form a planar strip having a first extension and a second extension.  
Malis teaches a method of making flat loop bipolar tips for electrosurgical instruments which discloses a method of making an electrode tip for a surgical system (e.g. abstract), and teaches wherein material from a sheet of substrate is removed by a process comprising etching (e.g. Col 2 II. 45-51, chemical etching is used to remove material from a sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chemical etching process of Malis with manufacturing method of Manwaring to create the planar strip having a first 

    PNG
    media_image2.png
    201
    323
    media_image2.png
    Greyscale

In reference to at least claim 13
Manwaring modified by Malis teaches a device according to claim 1. Manwaring further discloses bending the planar strip a second time between the portion and the second extension such that the second extension is parallel to the remainder of the planar substrate of the first extension (e.g. surgical tips 210a-g having planar strip(s) have bends that create portions that are parallel, Figs. 7B, 7C, 7D, 20A-B), wherein bending the planar strip the second time forms a proximal end between the first extension and the second extension, and the proximal end is perpendicular to the planar substrate of the first extension (e.g. surgical tips 210a-g having planar strip(s) have bends that create portions that are parallel and an end that is perpendicular to the extensions, Figs. 7B, 7C, 7D, 20A-B).

    PNG
    media_image3.png
    247
    326
    media_image3.png
    Greyscale

In reference to at least claim 14
Manwaring modified by Malis teaches a device according to claim 1. Manwaring further discloses forming a raised portion of the planar strip that extends out from the portion of the planar substrate in the second direction (e.g. slightly raised from the primary geometry, Fig. 20C-20D, para. [0174]);
In reference to at least claim 15

In reference to at least claim 16
Manwaring modified by Malis teaches a device according to claim 1. Malis further discloses wherein removing the portion of the sheet of substrate forms a plurality of planar strips (e.g. Fig. 8). 

Double Patenting
In view of the claim amendments adding several limitations to claim 17 regarding the ferromagnetic layer the double patenting rejections made against claims 17-21  in the office action of 11/1/2021 have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the 103 rejections have been withdrawn in view of the claim amendments and the new ground of rejections do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claim 12, Manwaring discloses a method for manufacturing a surgical dissection tip (e.g. abstract), comprising: forming using a substrate material a planar strip having a first extension and a second extension (e.g. surgical tips 210a-g having planar strip(s), Figs. 7A-7G, 20A-B, conductor may be shaped such that it has an oval, triangular or rectangular cross-section, para. [0133]), the planar strip extends from the first extension to the second extension along a first direction (e.g. surgical tips 210a-g having planar strip(s) that extend from a first end to a second end, Figs. 7A-7G, 20A-B, conductor may be shaped such that it has an oval, triangular or rectangular cross-section, para. [0133]), 1) the planar strip is elongate along the first direction (e.g. surgical tips 210a-g having planar strip(s) that are elongated in first direction, Figs. 7A-7G, 20A-B), and 2) a planar substrate of the planar strip is normal to a second direction which is perpendicular to the first direction (e.g. surgical tips 210a-g having a planar  (e.g. no ferromagnetic layer on the sections of the parallel strips containing the first and second extensions, Fig. 7A-7G, 20A-20B). Manwaring discloses that surfaces of the planar strip that are opposite a portion that has been coated with the ferromagnetic material, e.g. sections of the parallel strips containing the first and second extensions, remain uncoated (e.g. no ferromagnetic layer on the sections of the parallel strips containing the first and second extensions, Fig. 7A-7G, 20A-20B). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0129222 to Stringham et al. which teaches surgical shears having ferromagnetic heater. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER L GHAND/Examiner, Art Unit 3792